



        
        


SECOND AMENDMENT TO EMPLOYMENT AGREEMENT




This Second Amendment to Employment Agreement (“Second Amendment”) is made by
and between Richard S. Denning (“Executive”) and Cumulus Media Inc. (“Company”)
on this 26th day of August, 2016.


WHEREAS, Executive and Company are parties to that certain Employment Agreement
dated November 29, 2011, as amended by that First Amendment to Employment
Agreement dated March 30, 2016 (collectively, “Agreement”); and


WHEREAS, the Parties wish to modify the terms of the Agreement in accordance
with the terms hereof;


NOW THEREFORE, the Parties in consideration of the mutual promises set forth
herein, hereby agree as follows:


1.
Section 4(a) of the Agreement is amended to delete the reference to “$500,000”
and to insert “$550,000” in lieu thereof.



2.
Section 5(b) of the Agreement is deleted in its entirety and the following is
inserted in lieu thereof:



“(b) The termination of the Executive’s employment by the Company with or
without Cause. For purposes of this Agreement, “Cause” means (i) the conviction
of the Executive of a felony under the laws of the United States or any state
thereof, whether or not appeal is taken; (ii) the conviction of the Executive
for a violation of criminal law involving the Company and its business; (iii)
the willful misconduct of the Executive, or the willful or continued failure by
the Executive (except as a result of disability or illness) to substantially
perform his duties hereunder, in either case which has a material adverse effect
on the Company; or (iv) the willful fraud or material dishonesty of the
Executive in connection with his performance of duties to the Company. However,
in no event shall the Executive’s employment be considered to have been
terminated for Cause unless and until the Executive receives a written statement
from the Company identifying acts or omissions of the Executive constituting
Cause. The Executive shall have the opportunity to cure any such acts or
omissions (other than items (i) or (ii) above) within thirty (30) days of the
Executive’s receipt of such statement. The foregoing shall not limit the right
of the Company to suspend the Executive from his day-to-day responsibilities
with the Company pending the completion of such notice and cure procedures.


3.
Section 6(c)(ii) of the Agreement is deleted in its entirely and the following
is inserted in lieu thereof: “Intentionally Deleted”.



4.
Section 6(d)(ii) of the Agreement (“The Company shall pay the Pro-Rata Bonus to
the Executive”), is deleted in its entirely and the following is inserted in
lieu thereof: “Intentionally Deleted”.



5.
All capitalized terms used herein, unless given specific definitions in this
Second Amendment shall have the definition ascribed to such terms in the
Agreement.






--------------------------------------------------------------------------------







6.
This Second Amendment shall be effective as of the date first written above (the
“Effective Date”).



Except as expressly amended hereby, the Agreement shall remain in full force and
effect in accordance with its terms.


This Second Amendment may be executed in any number of counterparts, each of
which when taken together shall constitute one and the same original instrument.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Second Amendment the day and year indicated herein.


COMPANY
 
 
EXECUTIVE
 
Cumulus Media Inc
 
 
Richard S. Denning
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 








